DETAILED ACTION
Greetings from Your Examiner
Dear applicant, my name is Sheree Brown, the patent examiner assigned to process your patent application. I understand you may not be familiar with the prosecution process and may have many questions. I want you to know that I look forward to work with you on this application and am here to provide help and answers. After reviewing this Office Action, please do not hesitate to contact me via telephone. My telephone number is 571-272-4229. If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours.
Examiner Remarks
This case is being examined in the “Pro se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. 
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application.  Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.  Please do not hesitate to contact the examiner of record at 571-272-4229 if you have any questions regarding this correspondence and/ or your response to the current office action.  
Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of 
The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant’s convenience, the examiner has included the link to the form for authorizing e-mail communications that may be used to provide the written authorization: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action cannot be submitted via email.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 failed to include a period at the end of the claim.  MPEP 608.01(m) recites that each claim begins with a capital letter and ends with a period. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “will be”.  The use of this claim language indicates that the steps may or may not execute (i.e. future tense). Therefore, this claim is rendered as indefinite.
Claim 1 recites “the nature of the conversation”.  There is insufficient antecedent basis for “the nature of the conversation”.  Therefore, this claim is rendered as indefinite.
Claim 1 recites “the two people conversing”.  There is insufficient antecedent basis for this claim limitation.  Therefore, this claim is rendered as indefinite.  The examiner suggests deleting “the” from the claim limitation.
Claim 2 recites “the Interactive Voice Response IVR”.  There is insufficient antecedent basis for this claim limitation.  Therefore, this claim is rendered as indefinite.
Claim 2 recites “the department”.  There is insufficient antecedent basis for this claim limitation.  Therefore, this claim is rendered as indefinite.
Claim 2 recites “they”.  However, it is unclear what exactly the term “they” represents and therefore this claim is rendered as indefinite. 
Claim 2 recites “to be”.  The use of this claim language indicates that the steps may or may not execute (i.e. future tense). Therefore, this claim is rendered as indefinite.
The dependent claims are rejected for depending upon a rejected base claim.
Note: If assistance is needed on how to overcome a lack of antecedent basis rejection, please visit MPEP 2173.05(e) for examples of how to correct this issue.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edmonds, US Patent Application No.: 20140324725.
Claim 1:
Edmonds discloses a method (See Abstract), comprising: 
a) placing, by a computing system, a phone call (See Paragraph 0066); 
b) recognizing, by the computing system, that the phone call will be answered by a human that will converse with a user (“the valet can phone the purchaser and inform them” See Paragraph 0105 wherein the “valet” performs the same role as “a human”); 
and c) displaying, on the computing system, digital media that corresponds to the nature of the conversation between the two people conversing (“allow the user to navigate to different screens, such as using button 920 to navigate to a details page, button 922 to navigate to a phone app to call the valet, button 924 to navigate to a tracking page, and button 926 to cancel the order.” See Figure 9 & Paragraph 0087).
Claim 2:
Edmonds discloses where the Interactive Voice Response IVR prompts callers to make numerical or voice selections corresponding to the department or person to which they want to be connected (“switch to phone app to call valet” Figure 9 & Paragraph 0087).
Claim 3:
Edmonds discloses making payments during a phone call by either manual or saved payment methods (“pre-pay” See Paragraph 0035 & 0068).
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nitidharmatut (US Patent App No.: 20190208053) discloses the voice call to simultaneously send data content to each other that can enrich the call experience by visually displaying information about each other, current customer needs and/or business offerings, or any information about past interactions the customer and the business may have had with each other. Methods and systems are disclosed that would provide the ability of a dialer and receiver, during the voice call itself, to share and interact with valuable data content on their respective devices that would enrich the calling experience for both parties and facilitate any potential transaction. This would include for example being able to share data content in real-time, view past interaction data, and store ongoing interactions during the call to further enhance current and future interactions between the parties. These approaches would thus bridge the gap between the current voice call, that is almost entirely void of data content related to the purpose of the call, and the modern Internet age where data content is displayed that visually enriches our experiences. Also, by storing the interactions and data content exchanged during a call, this invention provides a "memory" to both the caller and the receiver of the relationship between the parties, and would be the next best thing to having a person-to-person interaction.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        March 8, 2021